DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed June 22, 2021.
Claims 1, 3, 4, 11, 13 and 20 have been amended.  Claims 2 and 12 have been cancelled.  Claims 1, 3-11 and 13-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2015/0268648 to Zhang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0066158 to Kim et al. (hereinafter “Kim”) and further in view of US Pub. No. 2015/0268648 to Zhang et al (hereinafter “Zhang”).

As to Claim 1, Kim discloses a device service control method, comprising: 
obtaining, by a cloud server, historical device service information of a plurality of smart home devices in a scenario, wherein device service information in the historical device service information comprises a service command and service attribute information, and the service attribute information comprises service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner);
determining, by the cloud server, a recording period according to a recording start command and a recording stop command [that are sent by a terminal at different moments] (Paragraph [0103] of Kim discloses the first device group may refer to one or more devices to which recording periods are assigned by the user among the devices included in the smart home system.  The recording period may start at a time point when the first device group detects the user operation or state or before the time point and end at the time point when the first device group detects the user operation or state or after the time point);  
generating, by the cloud server, a scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period, and sorting device service information in the scenario service file based on the service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a ; 
obtaining, by the cloud server, scenario information of the scenario (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
sending, by the cloud server, the service command in the scenario service file to the plurality of smart home devices when the scenario information satisfies a preset condition, so that the plurality of smart home devices execute a service according to the service command in the scenario service file (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a .
	Kim does not explicitly disclose commands that are sent by a terminal at different moments.
	However, Zhang discloses this.  Paragraph [0062] of Zhang discloses it is determined whether a stop operation instruction is obtained, or whether a timing duration after the entry of the operation instruction is equal to or greater than a preset timing duration.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the recording system as disclosed by Kim, with manually stopping recording as disclosed by Zhang.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Kim and Zhang are directed toward recording systems and as such it would be obvious to use the techniques of one in the other.  Additionally, Zhang discloses manual and automatic ending of recording as known alternatives of each other.

As to Claim 3, Kim discloses the method according to claim 1, wherein the device service information further comprises an identity of a first user (Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); and 
the generating, by the cloud server, the scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period comprises: 
determining, by the cloud server based on the identity of the first user, device service information of a first target service in the historical device service information sent in the recording period, wherein the first target service is a service executed by the first user in the recording period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); and 
generating, by the cloud server, the scenario service file based on the device service information of the first target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed).

As to Claim 4, Kim discloses the method according to claim 1, wherein the generating, by the cloud server, the scenario service file based on the historical device service information send by the plurality of smart home devices in the recording period comprises: 
collecting, by the cloud server, statistics on the historical device service information to obtain a quantity of service execution times and a service execution moment of each service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
selecting, by the cloud server, device service information of a second target service from the historical device service information based on a statistical result, wherein the second target service is a service wherein a quantity of service execution times of the service is not less than a preset quantity of times, and a difference between a service execution moment of the service and a preset service execution moment is not greater than a preset duration in a statistical period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0121] of Kim discloses when the user device is a TV and the device is an air conditioner, and the recording period may be fixed as thirty minutes.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
generating, by the cloud server, the scenario service file based on the device service information of the second target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner). 

As to Claim 5, Kim discloses the method according to claim 4, wherein the device service information further comprises an identity of a first user (Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); and 
the generating, by the cloud server, the scenario service file based on the device service information of the second target service comprises: 
determining, by the cloud server, device service information of a third target service in the device service information of the second target service based on the identity of the first user, wherein the third target service is a function that is in the second target service and is executed by the first user (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to ; and 
generating, by the cloud server, the scenario service file based on the device service information of the third target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed).

As to Claim 6, Kim discloses the method according to claim 1, wherein the obtaining, by the cloud server, the scenario information of the scenario comprises: 
obtaining, by the cloud server, a command sent by a terminal (Paragraph [0090] of Kim discloses to perform a function corresponding to a user input received through the input unit 920, so as to execute a process according to various embodiments of the present disclosure); and 
the method further comprises: 
determining, by the cloud server, that the scenario information satisfies the preset condition when the command sent by the terminal is a command used to execute the scenario service file (Paragraph [0090] of Kim discloses to perform a function corresponding to a user input received through the input unit 920, so as to execute a process according to various embodiments of the present disclosure).

As to Claim 7, Kim discloses the method according to claim 1, wherein the obtaining, by the cloud server, scenario information of the scenario comprises: 
obtaining, by the cloud server, a scenario moment of the scenario (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
the method further comprises: 
determining, by the cloud server, that the scenario information satisfies the preset condition when the cloud server detects that the scenario moment is a preset scenario moment (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).

As to Claim 8, Kim discloses the method according to claim 1, wherein the obtaining, by the cloud server, scenario information of the scenario comprises: 
obtaining, by the cloud server, a service attribute value sent a particular smart home device (Paragraph [0040] of Kim discloses the condition may indicate external environment information measured by a sensor of the smart home system or a state or a state change of a device or devices included in the smart home system); and 
the method further comprises: 
determining, by the cloud server, that the scenario information satisfies the preset condition when the cloud server detects that the service attribute value is in a preset attribute value range (Paragraph [0038] of Kim discloses if the temperature is 30 degrees Celsius or higher in a place where Jane is located, then the air conditioner is turned on).

As to Claim 9, Kim discloses the method according to claim 1, wherein after the generating, by the cloud server, the scenario service file based on the historical device service information, the method further comprises: 
adding, by the cloud server, device service information to the scenario service file according to an add command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); 
deleting, by the cloud server, device service information from the scenario service file according to a delete command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); or 
modifying, by the cloud server, device service information in the scenario service file according to a modify command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule).

As to Claim 10, Kim discloses the method according to claim 1, wherein after the generating, by the cloud server, the scenario service file based on the historical device service information, the method further comprises: 
sending, by the cloud server, the scenario service file to the terminal, wherein the scenario service file is displayed on a scenario page of the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); 
receiving, by the cloud server, a select command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); 
determining, by the cloud server, device service information of a fourth target service in the scenario service file according to the select command (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); and 
obtaining, by the cloud server, associated service information corresponding to the fourth target service, and sending the associated service information to the terminal, wherein the associated service information is displayed on a scenario interface of the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule).

As to Claim 11, Kim discloses a cloud server, comprising a processor and a memory; wherein the memory is configured to store computer executable instructions, and the processor is configured to execute the computer executable instructions that cause the processor to: 
obtain historical device service information from a plurality of smart home devices in a scenario, wherein device service information in the historical device service information comprises a service command and service attribute information, and the service attribute information comprises service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
determine a recording period according to a recording start command and a recording stop command [that are sent by a terminal at different moments] (Paragraph [0103] of Kim discloses the first device group may refer to one or more devices to which recording periods are assigned by the user among the devices included in the smart home system.  The recording period may start at a time point when the first device group detects the user operation or state or before the time point and end at the time point when the first device group detects the user operation or state or after the time point);
generate a scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period, and sort device service information in the scenario service file based on the service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner ; 
obtain scenario information of the scenario (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
send the service commands in the scenario service file to the plurality of smart home devices when the scenario information satisfies a preset condition, so that the plurality of smart home devices execute a service according to the service command in the scenario service file (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).
Kim does not explicitly disclose commands that are sent by a terminal at different moments.
	However, Zhang discloses this.  Paragraph [0062] of Zhang discloses it is determined whether a stop operation instruction is obtained, or whether a timing duration after the entry of the operation instruction is equal to or greater than a preset timing duration.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 13, Kim discloses the cloud server according to claim 11, wherein the device service information further comprises an identity of a first user (Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); and 
the processor is further configured to: 
determine, based on the identity of the first user, device service information of a first target service in the historical device service information sent in the recording period, wherein the first target service is a service executed by the first user in the recording period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); and 
generate the scenario service file based on the device service information of the first target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated .

As to Claim 14, Kim discloses the cloud server according to claim 11, wherein the processor is further configured to: collect statistics on the historical device service information to obtain a quantity of service execution times and a service execution moment of each service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
select device service information of a second target service from the historical device service information based on a statistical result, wherein the second target service is a service wherein a quantity of service execution times of the service is not less than a preset quantity of times, and a difference between a service execution moment of the service and a preset service execution moment is not greater than preset duration in a statistical period (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  ; and 
generate the scenario service file based on the device service information of the second target service (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).

As to Claim 15, Kim discloses the cloud server according to claim 14, wherein the device service information further comprises an identity of a first user (Paragraph [0038] of Kim discloses if an approach of an NFC tag belonging to Alice is detected, then the computer in Alice's room is turned on and a word program is executed); and 
the processor is configured to determine device service information of a third target service in the device service information of the second target service based on the identity of the first user, wherein the third target service is a function that is in the second target service and is executed by the first user (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a .

As to Claim 16, Kim discloses the cloud server according to claim 11, wherein: the processor is configured to obtain a command sent by a terminal (Paragraph [0090] of Kim discloses to perform a function corresponding to a user input received through the input unit 920, so as to execute a process according to various embodiments of the present disclosure); and the processor is further configured to: determine that the scenario information satisfies the preset condition when the command sent by the terminal is a command used to execute the scenario service file (Paragraph [0090] of Kim discloses to perform a function corresponding to a user input received through the input unit 920, so as to execute a process according to various embodiments of the present disclosure).

As to Claim 17, Kim discloses the cloud server according to claim 11, wherein the processor is configured to obtain a scenario moment of the scenario (Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and the processor is further configured to, determine that the scenario information satisfies the preset condition when the processing module detects that the scenario moment is a preset scenario moment (Paragraph [0099] of Kim discloses the .

As to Claim 18, Kim discloses the cloud server according to claim 11, wherein the processor is configured to obtain a service attribute value sent by a particular smart home device (Paragraph [0040] of Kim discloses the condition may indicate external environment information measured by a sensor of the smart home system or a state or a state change of a device or devices included in the smart home system); and the processor is further configured to determine that the scenario information satisfies the preset condition when the processing module detects that the service attribute value is in a preset attribute value range (Paragraph [0038] of Kim discloses if the temperature is 30 degrees Celsius or higher in a place where Jane is located, then the air conditioner is turned on).

As to Claim 19, Kim discloses the cloud server according to claim 11, wherein the processor is further configured to: after the processing module generates the scenario service file based on the historical device service information, add device service information to the scenario service file according to an add command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule); delete device service information from the scenario service file according to a delete command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a ; or modify device service information in the scenario service file according to a modify command sent by the terminal (Paragraph [0062] of Kim discloses during the inquiry of the rule list, the user may add, edit, or delete a condition ( user context), an action ( user operation), a name, or an icon for each rule).

As to Claim 20, Kim discloses a smart home system, comprising: a cloud server and a plurality of smart home devices, wherein the cloud server is configured to obtain historical device service information from a plurality of smart home devices in a scenario, wherein device service information in the historical device service information comprises a service command and service attribute information, and the service attribute information comprises service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner);
determine a recording period according to a recording start command and a recording stop command [that are sent by a terminal at different moments] (Paragraph [0103] of Kim discloses the first device group may refer to one or more devices to which recording periods are assigned by the user among the devices included in the smart home system.  The recording period may start at a time point when the first device group detects the user operation or state or ;
generate a scenario service file based on the historical device service information sent by the plurality of smart home devices in the recording period, and sort device service information in the scenario service file based on the service execution moments (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); 
obtain scenario information of the scenario (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner); and 
send the service commands in the scenario service file to the plurality of smart home devices when the scenario information satisfies a preset condition (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history ; and 
each smart home device is configured to send corresponding device service information to the cloud server, receive a service command that is in the scenario service file and that is sent by the cloud server, and execute a service according to the service command in the scenario service file (Paragraph [0068] of Kim discloses when there is a condition(s) repeated for a particular action(s) by the predetermined number of times during a process of storing repeated event information, the event history repository 505 may generate a rule including the repeated condition(s) and the particular action(s) and recommend the generated rule to the user.  Paragraph [0099] of Kim discloses the gateway device which learns a pattern in which the user turns on the TV and the air conditioner at 10 a.m. on Saturday may make a control to automatically turn on the TV and the air conditioner).
Kim does not explicitly disclose commands that are sent by a terminal at different moments.
	However, Zhang discloses this.  Paragraph [0062] of Zhang discloses it is determined whether a stop operation instruction is obtained, or whether a timing duration after the entry of the operation instruction is equal to or greater than a preset timing duration.
	Examiner recites the same rationale to combine used for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456